DETAILED ACTION
1. Applicant's response, filed 27 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.
 
Claim Status
4. Claim 14 is cancelled. 
Claims 1-13 and 15-27 are currently pending and under examination herein.
Claims 1-13 and 15-27 are rejected.
Claims 1 and 9 are objected to.

Priority
5. Claims 1-13 and 15-20 recite limitations for determining site-wise disease propensity metrics and determining an overall disease propensity metric based on the site-wise disease propensity metrics. These limitations are not supported by the disclosure of U.S. Provisional Application No. 62/545,039 filed 14 August 2017. As such, claims 1-13 and 15-20 are not granted the claim to the benefit of priority to U.S. Provisional Application No. 62/545,039 filed 14 August 2017. Therefore, the effective filing date of claims 1-13 and 15-20 is 6 November 2017.

6. Claims 22-24 recite limitations for determining multi-condition microbiome features by performing a cross-condition correlation metric. This limitation is not supported by the disclosures of U.S. Provisional Application No. 62/545,039 filed 14 August 2017 and U.S. Provisional Application No. 62/582,191 field 6 November 2017. As such, claims 22-24 are not granted the claim to the benefit of priority to U.S. Provisional Application No. 62/545,039 filed 14 August 2017 and U.S. Provisional Application No. 62/582,191 field 6 November 2017. Therefore, the effective filing date of claims 22-24 is 16 April 2018.

Claim Objections
7. The previously recited objections to claims 3 and 9 are withdrawn in view of the claim amendments filed 27 July 2022.  

8. Claims 1 and 9 are objected to because of the following informalities: 
Claim 1:
Indent lines 10-12 by one more level to clarify that the components are subcomponents of the computing device (see MPEP 608.01(m)). 
Indent lines 13-29 by two more levels to clarify that the components are subcomponents of the computer-readable, non-transitory storage medium (see MPEP 608.01(m)). 
Claim 9: commas at the end of different clauses in lines 22, 27, 28, and 30 should be semicolons as semicolons are the appropriate punctuation to delineate different clauses in a single sentence.
Appropriate correction is required.

Claim Interpretation
9. The interpretation of the first microbiome characterization module under 35 U.S.C. 112(f) is withdrawn in view of the claim amendments filed 27 July 2022. 

Claim Rejections - 35 USC § 112
35 USC 112(a)
10. The rejection of claim 2 under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments filed 27 July 2022. 

35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. The previously recited rejection of claims 2-4, 10 and 16 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 27 July 2022. However, claims 10 and 16 are still rejected under 35 U.S.C. 112(b) because they depend from a claim that is rejected under 35 U.S.C. 112(b).

12. Claims 9-13, 15-20, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claim 9, and those claims dependent therefrom, recite “wherein the set of microbiome features is adapted to improve the generation of the microorganism-related condition model”. It is unclear what effect this limitation has on the metes and bounds of the set of microbiome features as there is no indication of what effect this limitation has on the meaning and purpose of the set of microbiome features or how it affects the scope of the set of microbiome features.
Claim 9, and those claims dependent therefrom, recite “wherein the set of microbiome features is determined based on the application of a set of analytical techniques to determine the set of microbiome features, … and wherein the set of microbiome features are determined at a computing device operable to communicate with the next generation sequencing platform”. This limitation is unclear as there is no indication in the claims of what the set of analytical techniques is intended to be applied to in order to generate the set of microbiome features as the first limitation associated with the set of microbiome features is that it is used to generate the microorganism related condition model but there is no indication of where this set of microbiome features originates from or is determined from. Although the second wherein clause states that they are determined on a computing device that communicates with the next generation sequencing platform, it is unclear if this is inte4nded to require that the set of microbiome features is determined from the microorganism sequence set that is generated using the next generation sequencing platform recited earlier in the claim or not. Based on the dependent claims, it is interpreted that the set of analytical techniques is applied to the microorganism sequence dataset. It is suggested to amend the claim to recite “wherein the set of microbiome features is determined based on the application of a set of analytical techniques to the microorganism sequence dataset to determine the set of microbiome features” to overcome this rejection.
Claim 13 recites “the sample from the user” in line 3. It is unclear if the sample from the user is intended to be the single sample from the user recited in lines 3-4 of claim 9, from which claim 13 depends, or one of the site-diverse samples from the user recited in lines 9-11 of claim 9.
Claim 15 recites “the microorganism dataset” in lines 4-5. However, claim 15 recites a microorganism dataset associated with the plurality of collection sites and claim 9, from which claim 15 depends, recites “a microorganism data set for a user … from a sample associated with the user”. It is unclear if the microorganism dataset refers to the microorganism dataset associated with the plurality of collection sites or the microorganism dataset for a user from a single sample. For examination purposes, it is interpreted that the microorganism dataset refers to the microorganism dataset associated with the plurality of collection sites. It is suggested to amend the claim to recite “the microorganism dataset associated with the plurality of collection sites” to overcome this rejection.
Claims 17-19 recite “determining the characterization of the microorganism related condition for the user comprises … based on a set of user microbiome features and the microorganism-related condition model”. However, claim 9, from which claims 17-19 depend, recites that the characterization is determined based on a set of site-diverse samples and a microorganism condition model. Therefore, it is unclear if claims 17-19 are now intended to require that the characterization is based on a set of user microbiome features that is distinct from the set of site-diverse samples recited in claim 9, or if the set of user microbiome features is related to the set of site-diverse samples. For examination purposes, it is interpreted that the set of user microbiome features is related to the set of site-diverse samples.
Claim 22, and those claims dependent therefrom, recite “wherein determining the multi-condition characterization comprises determining the multi- condition characterization based on the cross-condition correlation metric, the set of multi- condition microbiome features, and the sample from the user”. Claim 23 recites “wherein determining the multi-condition characterization for the user comprises determining a characterization of an additional condition analysis of the plurality of microorganism-related conditions based on a current user condition of the plurality of microorganism-related conditions, the set of multi-condition microbiome features, the sample from the user, and the cross-condition correlation metric”. However, claim 21, from which claims 22-24 depend, recite that the characterization is using the microorganism-related condition model and a sample from the user. Therefore, it is unclear if claims 22-24 are now intended to require that the characterization is based on the cross-condition correlation metric and the set of multi- condition microbiome features that is distinct from the microorganism-related condition model recited in claim 9, or if the cross-condition correlation metric and the set of multi-condition microbiome features is related to the microorganism-related condition model. 

Response to Arguments
13. Applicant's arguments on pg. 23, paras. 2-6 and 8 filed 27 July 2022 have been fully considered and are moot because the grounds of rejection have been withdrawn.

14. Applicant’s arguments on pg. 23, para. 7 have been fully considered but they are not persuasive. Applicant asserts that the amendments overcome the grounds of rejection (pg. 27, para. 7 of Applicant’s Remarks). This argument is not persuasive because the amendments did not overcome the grounds of rejection for the reasons set forth above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15. Claims 1-13 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 1 recites apply a first analytical technique, of a set of analytical techniques, to determine a set of microbiome features based on the microorganism genetic sequences, wherein the set of microbiome features is associated with the microorganism-related condition; apply a second analytical technique, of the set of analytical techniques, to determine a processed microbiome feature set based on the set of microbiome features; generate a microorganism-related condition model using a machine learning algorithm using the processed microbiome feature set, wherein the microorganism-related condition model is operable to determine a characterization of the microorganism-related condition for a user; determine a set of site-wise disease propensity metrics based on the set of site-diverse samples and the microorganism-related condition model, wherein each site-wise disease propensity metric corresponds to a different collection site of the plurality of collection sites and is associated with the microorganism-related condition; and determine an overall disease propensity metric for the user based on the set of site-wise disease propensity metrics, wherein the overall disease propensity metric is associated with the microorganism-related condition.
Claim 2 recites wherein the first analytical technique comprises a statistical test comprising at least one of a t-test, a Kolmogorov-Smirnov test, and a regression model, and … apply the statistical test to determine the set of microbiome features based on the microorganism genetic sequences.
Claim 3 recites apply the statistical test to determine first subsets of microbiome features of the set microbiome features based on the site-diverse samples, wherein each subset of microbiome features from the first subsets of microbiome features corresponds to a different collection site from the plurality of collection sites.
Claim 4 recites apply an additional statistical test to determine second subsets of microbiome features of the set of microbiome features based on the site-diverse samples; and wherein the processed microbiome feature set comprises the first subsets and the second subsets of microbiome features.
Claim 5 recites apply the second analytical technique to perform at least one of feature selection, feature weighting, and warm start, for processing the set of microbiome features into the processed microbiome feature set.
Claims 6-8 recite further limitations on the determined set of microbiome features.
Claim 9 recites generating a microorganism-related condition model using a machine learning algorithm using a set of microbiome features; determining a characterization of the microorganism-related condition for the user by: … determining a set of site-wise disease propensity metrics based on a set of site- diverse samples and the microorganism-related condition model, wherein each site-wise disease propensity metric, of the set of site-wise disease propensity metrics, corresponds to a different collection site of the plurality of collection sites and is associated with the microorganism-related condition, and determining an overall disease propensity metric for the user based on the set of site-wise disease propensity metrics, wherein the overall disease propensity metric is associated with the microorganism-related condition; and selecting one or more therapies for treating the microorganism-related condition of a plurality of microorganism-related conditions based on a multi-condition characterization, wherein the set of microbiome features is determined based on the application of a set of analytical techniques to determine the set of microbiome features, wherein the set of microbiome features is adapted to improve the generation of the microorganism-related condition model, wherein the set of analytical techniques comprises at least one of a statistical test, a dimensionality reduction technique, and an artificial intelligence approach.
Claim 10 recites wherein determining the set of microbiome features comprises: determining an initial set of microbiome features based on the microorganism sequence dataset; and applying the dimensionality reduction technique on the initial set of microbiome features to determine the set of microbiome features, wherein the dimensionality reduction technique comprises at least one of missing values ratio, principal component analysis, probabilistic principal component analysis, matrix factorization techniques, compositional mixture models, and feature embedding techniques. 
Claim 11 recites wherein determining the initial set of microbiome features comprises applying a statistical test with the microorganism sequence dataset to determine the initial set of microbiome features, wherein the statistical test comprises at least one of a t-test, a Kolmogorov-Smirnov test, and a regression model.
Claim 12 recites wherein generating a microorganism-related condition model comprises applying the machine learning algorithm to determine relevance scores for the set of microbiome features, wherein the microorganism-related condition model is generated based on the set of microbiome features and the relevance scores.
Claim 13 recites wherein determining the characterization comprises determining a drug metabolism characterization associated with the microorganism-related condition based on the microorganism-related condition model, the sample from the user, and known associations between the set of microbiome features and drug metabolization.
Claim 15 recites determining a microorganism dataset associated with the plurality of collection sites based on the set of site-diverse samples, wherein determining the overall disease propensity metric comprises: determining at least one of a covariance metric and a correlation metric, based on the microorganism dataset, wherein the at least one of the covariance metric and the correlation metric is associated with the plurality of collection sites; and determining the overall disease propensity metric for the user based on the set of site-wise disease propensity metrics and the at least one of the covariance metric and the correlation metric.
Claim 16 recites wherein the microorganism-related condition model is generated based on, prior to the application of the set of analytical techniques to determine the microbiome features, filtering of the microorganism sequence dataset by at least one of: a) removing first sample data corresponding to first sample outliers of a set of samples associated with the plurality of microorganism-related conditions, wherein the first sample outliers are determined by at least one of principal component analysis, a dimensionality reduction technique, and a multivariate methodology; b) removing second sample data corresponding to second sample outliers of the set of samples, wherein the second sample outliers are determined based on corresponding data quality for the set of microbiome features; and c) removing a microbiome feature from the set of microbiome features based on a sample number for the microbiome feature failing to satisfy a threshold sample number condition, wherein the sample number corresponds to a number of samples associated with high quality data for the microbiome feature.
Claims 17-19 recite further limitations on the type of microorganism-related condition to a skin-related condition and the determined set of microbiome features.
Claim 20 recites that the microorganism-related condition is a skin-related condition and that the method further comprises promoting a probiotic therapy to the user and a Markush listing of the probiotic therapy.
Claim 21 recites determining a set of multi-condition microbiome features based on the microorganism sequence dataset, wherein each multi-condition microbiome feature of the set of multi-condition microbiome features is associated with at least two microorganism-related conditions of the plurality of microorganism-related conditions; generating a microorganism-related condition model using a machine learning algorithm suing the set of multi-condition microbiome features; determining, for a user, a multi-condition characterization of microorganism-related conditions of the plurality of microorganism-related conditions using the microorganism-related condition model, based on a sample from the user; and selecting one or more therapies for treating the microorganism-related conditions of the plurality of microorganism-related conditions based on the multi-condition characterization.
Claim 22 recites wherein determining the set of multi-condition microbiome features comprises applying a dimensionality reduction technique to an initial set of microbiome features determined based on the microorganism sequence dataset, wherein the method further comprises determining a cross-condition correlation analysis between different conditions of the plurality of microorganism-related conditions, and wherein determining the multi-condition characterization comprises determining the multi- condition characterization based on the cross-condition correlation metric, the set of multi- condition microbiome features, and the sample from the user.
Claim 23 recites wherein determining the multi-condition characterization for the user comprises determining a characterization of an additional condition analysis of the plurality of microorganism-related conditions based on a current user condition of the plurality of microorganism-related conditions, the set of multi- condition microbiome features, the sample from the user, and the cross-condition correlation metric.
Claim 24 recites wherein performing the cross-condition correlation analysis comprises applying at least one of a multivariate model, a canonical correlation model, and a multi-label artificial intelligence approach, for the different conditions of the plurality of microorganism-related conditions.
Claim 25 recites determining a set of microorganism-related condition groups from the plurality of microorganism-related conditions based on the multi-condition microbiome features, wherein selecting the one or more therapies comprises selecting one or more therapies based on the set of microorganism-related condition groups and the multi-condition characterization.
Claim 26 recites wherein selecting one or more therapies comprises at least one of: a) selecting a first therapy for the user based on an assignment of the user to at least one microorganism-related condition group of the set of microorganism-related condition groups; b) selecting a second therapy for the user based on associations between microorganism-related conditions belonging to a same microorganism-related condition group of the set of microorganism-related condition groups; and c) discouraging a third therapy for the user based on associations between microorganism-related conditions belonging to different microorganism-related condition groups of the set of microorganism-related condition groups.
Claim 27 recites wherein the set of microorganism-related condition groups comprises at least one of a first group comprising an allergy-related condition, a second group comprising a locomotor-related condition, and a third group comprising a gastrointestinal-related condition, and wherein selecting the one or more therapies comprises selecting the one or more therapies for the microorganism-related conditions based on the multi-condition characterization and the at least one of the first, the second, and the third groups.
These recitations, under their broadest reasonable interpretation, are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)), performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. For example, carrying out statistical tests, dimensionality reduction techniques, artificial intelligence approaches or machine learning approaches, include forms of each of these that are equivalent to carrying out a series of mathematical calculations in order to perform each of these steps under their broadest reasonable interpretation. Additionally, the generically recited steps of determining a set of features or determining a microorganism sequence data set based on nucleic acids equate to steps of selecting data from a larger dataset or identifying data of interest in a larger dataset that can be practically carried out in the human mind under the broadest reasonable interpretation of the claims. Furthermore, the steps of selecting one or more therapies recited in the claims equate to a mental process that a doctor can perform when reviewing therapies to be prescribed and selecting one to be prescribed. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. While claims 1-13 and 15-27 recite performing some aspects of the analysis with a processor and/or memory or computing device, there are no additional limitations that indicate that this processor and/or memory require or computing device anything other than a generic computer processor and memory. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. In addition, the step of selecting one or more therapies encompasses a mental process commonly performed by a doctor. Therefore, this limitation is similar to a concept of managing interactions between a doctor and a patient, which falls under the “Methods of organizing human activity” grouping of abstract ideas in addition to being a process of deciding on a suggestion and writing it down for a patient that can also be performed mentally. As such, claims 1-13 and 15-27 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to affect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or mere data gathering activity. Specifically, the claims recite the following additional elements:
Claims 1-13 and 15-27 recite performing some aspects of the analysis with a processor and/or memory or a computing device communicatively coupled to a next generation sequencing platform.
Claim 1 also recites a sequencing system operable to determine microorganism genetic sequences based on sample associated with a set of subjects using a bridge amplification substrate of a next generation sequencing platform, wherein the samples comprise microorganism nucleic acids associated with the microorganism-related condition, the samples including a set of site-diverse samples collected from at least two collection sites from the group consisting of gut, genitals, mouth, skin, and nose, of each of the set of subjects.
Claim 9 recites generating a microorganism sequence dataset for a user based on microorganism nucleic acids from a sample associated with the user using a bridge amplification substrate of a next generation sequencing platform and wherein the set of site-diverse samples are collected from at least two collection sites from the group consisting of gut, mouth, skin and nose of the user.
Claim 21 recites generating, by a sequencing system, a microorganism sequence dataset associated with the set of subjects, based on microorganism nucleic acids from sample associated with the set of subjects using a bridge amplification substrate of a next generation sequencing platform, wherein the microorganism nucleic acids are associated with the plurality of microorganism-related conditions.
There are no limitations that indicate that the claimed processor and/or memory or computing device require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for collecting samples from the user and then sequencing these samples to obtain the sequence dataset that is subsequently utilized as input to the abstract idea amount merely to steps that gather data that is subsequently analyzed by the recited judicial exception and there is no indication that the recited judicial exception is integrated into these data gathering steps in any practical way. The courts have found that performing clinical test to gather data for input into an equation or gathering data that is then only analyzed by the recited judicial exception to be mere data gathering activity that does not integrate the recited judicial exception into a practical application (see MPEP 2106.05(g)). As such, claims 1-13 and 15-27 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment or well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claims 1-13 and 15-27 recite performing some aspects of the analysis with a processor and/or memory or a computing device communicatively coupled to a next generation sequencing platform.
Claim 1 also recites a sequencing system operable to determine microorganism genetic sequences based on sample associated with a set of subjects using a bridge amplification substrate of a next generation sequencing platform, wherein the samples comprise microorganism nucleic acids associated with the microorganism-related condition, the samples including a set of site-diverse samples collected from at least two collection sites from the group consisting of gut, genitals, mouth, skin, and nose, of each of the set of subjects.
Claim 9 recites generating a microorganism sequence dataset for a user based on microorganism nucleic acids from a sample associated with the user using a bridge amplification substrate of a next generation sequencing platform and wherein the set of site-diverse samples are collected from at least two collection sites from the group consisting of gut, mouth, skin and nose of the user.
Claim 21 recites generating, by a sequencing system, a microorganism sequence dataset associated with the set of subjects, based on microorganism nucleic acids from sample associated with the set of subjects using a bridge amplification substrate of a next generation sequencing platform, wherein the microorganism nucleic acids are associated with the plurality of microorganism-related conditions.
As discussed above, there are no additional limitations to indicate that the claimed processor and/or memory require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for sequencing the sample to produce microorganism genetic sequences associated with a set of subjects in claim 1 and collecting site-diverse samples from a plurality of collection sites comprising at least two of gut, mouth, skin and nose are well-understood, routine and conventional activities, as demonstrated by The Integrative HMP (iHMP) Research Network Consortium (Cell Host Microbe 2014, 16(3), 279-289, pgs. 1-24; previously cited), Methe et al. (Nature 2012, 486(7402), pgs. 215-221; previously cited) and Aagaard et al. (The FASEB Journal 2013, vol. 27, pgs. 1012-1022; previously cited). The Integrative HMP (iHMP) Research Network Consortium discloses the methodology between the second phase of the Human Microbiome Project, that includes longitudinal studies of microbiome compositions for multiple subjects from multiple sites, including the mouth and gut, across the body using 16S rRNA sequencing (pg. 2, para. 2; pg. 4, last para. to pg. 5, para. 5; pg. 8, last para. to pg. 9, para. 2; pg. 11, last para. to pg. 12, para. 3). Methe et al. discloses that the Human Microbiome Project has established a population-scale framework for metagenomic protocols (abstract). Mehte et al. further discloses that these protocols include sequencing of samples collected from multiple locations, including the skin, mouth and gut, from multiple individuals (pg. 3, last para. to pg. 4, last para.). Aagaard et al. also discloses utilizing the standard protocols of the Human Microbiome Projects, which are considered good clinical practice standards for microbiome body site sampling, to perform sequencing of samples collected from multiple locations, including the skin, mouth and gut, from multiple individuals (abstract; pg. 1013, col. 1, last para. to col. 2, para. 2; pg. 1015, col. 1, last para. to pg. 1016, col. 2, para. 3). In view of these teachings, the practice of sequencing site-diverse samples for each user of a set of users, where the samples include sites comprising at least two of gut, mouth, skin and nose was a standard clinical practice at the time of the effective filing date of the invention. Furthermore, sequencing data is commonly analyzed with computer-based system. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-13 and 15-27 are not patent eligible.

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
16. Applicant asserts that determining microorganism genetic sequences, collecting a set of site-diverse samples corresponding to a plurality of collection sites, or determining a microorganism sequence dataset associated with the set of subjects, based on microorganism nucleic acids from samples associated with the set of subjects cannot be practically performed in a human mind (pg. 24, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, these steps as currently recited in the instant claims are additional elements in the claims and the above rejection does not assert that these steps are practically performed in the human mind. However, merely reciting additional elements in the claim does not negate other steps in the claim from reciting concepts that fall under one or more categories of judicial exception. 
Furthermore, MPEP 2106.04(d) sets forth:
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). Conversely, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016) ("that the improvement is not defined by reference to ‘physical’ components does not doom the claims"). See also McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016), (holding that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process).
As such, merely reciting tangible additional elements is not sufficient to determine that a claim integrates a recited judicial exception into a practical application and is thus not directed to an abstract idea.

17. Applicant asserts it is impossible by definition for a human mind to generate a microorganism-related condition model using a machine learning algorithm (pg. 24, para. 3 of Applicant’s Remarks). This argument is not persuasive.
While claims 9 and 24 mention an artificial intelligence approach as a possible option, the broadest reasonable interpretation of these claims does not require using an artificial intelligence approach. Only claim 12 explicitly requires applying a machine learning algorithm to determine relevance scores. However, under the broadest reasonable interpretation of this limitation, this encompasses putting values into a linear regression equation or similar mathematically defined models that would require performing a mathematical calculation, which falls under the mathematical concepts grouping of abstract ideas, and encompasses models so simple that the calculations can be practically carried out with pen and paper, which falls under the mental processes grouping of abstract idea. Furthermore, this step also falls under the “mathematical concepts” grouping of abstract ideas because under many possible embodiments of “machine learning” requires carrying out a series of mathematical calculations in order to arrive at the trained machine learning algorithm. Therefore, this limitation also falls under the “Mathematical concepts” grouping of abstract ideas, for which the consideration of whether or not it is practically performed in the human mind is not a consideration. 

18. Applicant asserts that the claims integrate the abstract idea into a practical application of determining a disease propensity for an individual (pg. 25, paras. 1-4 of Applicant’s Remarks). This argument is not persuasive.
As set forth in MPEP 2106.04.II.A.2:
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). 
Therefore, Prong 2 requires that the additional elements in the claim integrate the recited judicial exception into a practical application. As discussed above in the rejection, the steps of determining a disease propensity for an individual is part of the recited judicial exception and therefore are not an additional element that can integrate the recited judicial exception into a practical application. Applicant has not provided any indication additional elements recited in the claim that integrate the recited judicial exception into a practical application.

19. Applicant remarks that the lack of prior art anticipating and/or rending the claimed system and methods as obvious is evidence that the claimed system and methods recite an inventive concept, which is determining a set of microbiome features associated with a microorganism-related condition and determining site-wise disease propensity of a individual based on a microorganism-related condition model generated using the set of microbiome features, and are not directed to an abstract idea (pg. 25, para. 5 to pg. 26, para. 5 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2106.05.I sets froth that the search for an inventive concept is part of Step 2B of the eligibility analysis as well as setting forth that an inventive concept cannot be furnished by the judicial exception. Rather, Step 2B evaluates the additional elements in the claims both individual and in combination to determine whether they provide an inventive concept. 
MPEP 2106.05.I also sets forth:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).
Applicant points to particular claim limitations as an inventive concept, determining a set of microbiome features associated with a microorganism-related condition and determining site-wise disease propensity of an individual based on a microorganism-related condition model generated using the set of microbiome features, however, these limitations are part of the recited judicial exception and therefore cannot provide an inventive concept under Step 2B. 

Conclusion
20. No claims are allowed.

E-mail Communications Authorization
21. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
22. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1672